El Juez Peesidente Se. Heenández,
emitió la opinión del tribunal.
La parte apelada Eosenda Peñalosa radicó moción en esta Corte Suprema el 17 de noviembre, 1920, solicitando la *934desestimación del recurso de apelación interpuesto por la de-mandante Cayetana Cepeda Capote contra la sentencia de la Corte de Distrito de San Juan, Sección Primera, por el fun-damento de no haberse presentado aún por la apelante el alegato escrito dentro del término de 10 días señalado por el Reglamento a pesar de haberse archivado la transcripción del record desde el día 27 de octubre anterior.
Al celebrarse la vista de la moción en 29 de noviembre ci-tado ya el alegato había sido radicado desde el 19 del pro-pio noviembre aunque con fecha de 25 de octubre.
La apelante, representada por su abogado Luis Freyre Barbosa, se opuso a la moción alegando que si bien el ale-gato fue radicado fuera del término legal, ello fué debido a una mala inteligencia de la persona a quien lo entregó el 25 de octubre para su presentación en la Secretaría de esta Corte Suprema, pues en lugar de hacerlo así lo llevó equi-vocadamente a la corte de distrito de donde lo recogió el día 19 de noviembre para radicarlo como lo’ hizo en la Se-cretaría de la Corte Suprema.
Al escrito de oposición que no está jurado por el abo-gado Freyre Barbosa que lo suscribió se acompaña un affidavit de Julio Maysonet, -expresivo de que en 25 de octubre, 1920, recibió del abogado Freyre Barbosa un alegato con cinco copias en el pleito de que se trata para su presenta-ción en la Corte Suprema y por un error entregó alegato y copias en la Corte de Distrito de San Juan, Sección Pri-mera, habiendo sido devueltos dichos documentos a Mayso-net Rivera en 19 de noviembre cuando él se apercibió del error sufrido, en cuya fecha hizo la radicación en la Secre-taría de la Corte Suprema.
No nos satisface la prueba de las alegaciones de la parte apelante en apoyo de su oposición. Sus alegaciones no es-tán juradas. Llama la atención que el alegato fuera entre-gado por el abogado Freyre Barbosa a Julio Maysonet Rivera en 25 de octubre de 1920 para su entrega en la Secre-taría de la Corte Suprema cuando aún no se había radicado *935la transcripción del record que tuvo lugar dos días después o sea en 27 de octubre. Ni expresa el affidavit cuál fuera la persona de la Secretaría de la Corte de Distrito de San Juan que recibió el alegato y lo tuvo en su poder desde el 25 de octubre basta el 19 de noviembre. El affidavit de esa persona hubiera sido la mejor prueba y no se explica por qué se omitió presentarlo.
Es un becbo que el alegato fué presentado fuera del tér-mino de 10 días que señala el Reglamento y ese es un motivo bastante para la desestimación del recurso a falta de excusa razonable que no se ba justificado.
Tampoco ba tratado la apelante de demostradnos, para que ejercitemos nuestra discreción en favor suyo, que le asiste una buena causa de acción. Aún más, examinando su alegato no vemos que exista, pues la cuestión principal en-vuelta en el recurso o sea la de si el becbo consignado en una partida de bautismo de ser el bautisado hijo natural reconocido de determinada persona, sin que el presunto padre baya intervenido en dicha partida es bastante para es-timar justificado mediante documento público el reconoci-miento de la filiación natural, ba sido ya resuelto en sentido negativo por repetida jurisprudencia de esta Corte Suprema. Calaf v. Calaf, 17 D. P. R. 198; Rivera v. Cámara, 17 D. P. R. 528; Rodríguez v. Rodríguez et al., 18 D. P. R. 440; Figueroa v. Díaz et al., 19 D. P. R. 717; Iturrino v. Iturrino, 24 D. P. R. 467; Ex parte Otero et al., y Striker v. El Pueblo, 27 D. P. R. 340.
Por las razones expuestas procede declarar con lugar la moción de la parte apelada y desestimar el recurso de ape-lación interpuesto contra la sentencia de la Corte de Dis-trito de San Juan, Sección Primera, de 9 de agosto, 1920.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Alclrey y Hutchison.